Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-15 are pending.

Petition
	The petition to expunge information filed on 2/3/2022 has been dismissed in the Petition Decision filed on 2/16/2022.

Withdrawn Rejections
	The rejection of claims 1-15 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant. 
	The rejection of claims 1-15 under 35 USC 112(a) for failing to comply with the written description requirement is withdrawn in light of amendments made by the applicant.
	The rejection of claims 1-15 under 35 USC 102(a)(1) for being anticipated by Johnson et al is withdrawn in light of the declaration provided by the applicant on 02/03/2022.

Color drawings
	The petition for Color Drawings, filed on 7/21/2020 has been granted on 10/23/2020.

Lack of Enablement
Claims 1, 3-4 and 7-8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is distinct from a deposit rejection.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
A.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to plants and seeds of hybrid watermelon Variety Cracker Jack.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant has deposited seeds for Crimson Tide at the ATCC, 
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein.  The present disclosure, including the amendment filed 07/06/2021 to the specification, lacks satisfaction of 37 CFR 1.807, which requires viability of deposit. The MPEP provides the following regarding 1.807:
(a) A deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. No evidence is necessarily required regarding the ability of the deposited material to perform any function described in the patent application. 
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
(1) The name and address of the depository;
(2) The name and address of the depositor;
(3) The date of deposit;
(4) The identity of the deposit and the accession number given by the depository;
(5) The date of the viability test;
(6) The procedures used to obtain a sample if the test is not done by the depository; and
(7) A statement that the deposit is capable of reproduction.
(c) If a viability test indicates that the deposit is not viable upon receipt, or the examiner cannot, for scientific or other valid reasons, accept the statement of viability received from the applicant, the examiner shall proceed as if no deposit has been made. The examiner will accept the conclusion set forth in a viability statement issued by a depository recognized under § 1.803(a). 

B.	Claims 1, 3-4 and 7-8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 3-4 and 7-8, are drawn to seed of hybrid Cracker Jack.
The applicant does not teach how to make hybrid Cracker Jack seed without access to the parental lines. Without access to the inbred parents, it is not possible to make the hybrid seed Cracker Jack. A person skilled in the art could make Cracker Jack plants using deposited Crack Jack seed and clonal propagation; however, without the parents it is impossible to make Cracker Jack seed.     
The state-of-the-art is such that one of skill in the art cannot predict how a skilled artisan could make the claimed invention without access to the inbred parents.
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to make the invention as claimed.


Prior art
	The Applicant has provided a declaration that the trails conducted by Johnson et al. were research agreements. Hybrid watermelon variety Cracker Jack also appears under the experimental name E26C.00063 in Guan (Guan et al. “2019 Standard-size and Personal-size Triploid Watermelon Variety Evaluation in Indiana”. Southwest Purdue Agricultural Center, Vincennes, IN, 47591). This report does not appear to have been published earlier than one year prior to the filing date of 07/21/2020 and would necessarily have been a research agreement as in the case of Johnson et al. 


Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663